                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF NEVADA

                                             ***
 COLPO CALDO, LLC,                              Case No. 3:18-cv-00289-LRH-WGC

                                Plaintiff,      MINUTE ORDER

        v.                                      March 10, 2020

 RONALD TRUNK, et al.,

                            Defendant.



PRESENT: THE HONORABLE LARRY R. HICKS, UNITED STATES DISTRICT JUDGE
DEPUTY CLERK:         NONE APPEARING               REPORTER: NONE APPEARING
COUNSEL FOR PLAINTIFF(S):                    NONE APPEARING
COUNSEL FOR DEFENDANT(S):                    NONE APPEARING
MINUTE ORDER IN CHAMBERS:
     On April 22, 2019, counsel for plaintiff filed a notice of automatic bankruptcy stay
(ECF No. 38) in which they notified the court of defendant Trunk's voluntary Chapter 13
bankruptcy petition filing.

     It appearing that there is no purpose in requiring status reports from counsel until the
Chapter 13 bankruptcy proceedings are concluded, or upon the occurrence of any other
development, and good cause appearing,

      For the convenience of the parties and the court’s administrative purposes, this case
will now be closed administratively. The closing of this case administratively has no
substantive effect on the status of the case, which remains pending for all substantive
purposes. The case will be reopened administratively when any of the parties request
reopening or notify the court of the conclusion of the Chapter 13 bankruptcy proceedings.
At that time, an updated joint status report shall be filed with the request to reopen.

      IT IS SO ORDERED.
                                                  DEBRA K. KEMPI, CLERK

                                                  By:             /s/

                                                                Deputy Clerk
